Title: 20th.
From: Adams, John Quincy
To: 


       Very few of the Class remain yet in town. At about 11 I went with Willard, and took a cold breakfast with Forbes: between 12 and 1.1 set out for Boston. Mr. Pickman was at my chamber for about an hour before I came away; he has a brother who passes examination this day for admission.
       Dined at Mr. Foster’s in Boston; and after paying several visits, set off for Braintree, at about 5 o’clock, and arrived there between 7 and 8. Found Parson Wibird and Mr. Tufts at Mr. Cranch’s.
       And thus the great business of Commencement is compleated; and as happily as I could have expected personally; though I feel for my three classmates who were obliged for the present to forfeit their degrees. Charles and Tom, are to return to-morrow.
      